20–414
     Kaur v. Garland
                                                                                 BIA
                                                                           Navarro, IJ
                                                            A 206 564 360/361/362/363

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   DALJIT KAUR, SATPAL SINGH, MANVEER
14   SINGH BHAMRA, KARANVEER SINGH BHAMRA,
15            Petitioners,
16
17                     v.                                  20–414
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                  Genet Getachew, Esq., Law Office
25                                     of Genet Getachew, Brooklyn, NY.
26
27   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
28                                     Attorney General; Anthony P.
 1                                    Nicastro , Assistant Director;
 2                                    Timothy Bo Stanton, Trial
 3                                    Attorney, Office of Immigration
 4                                    Litigation, United States
 5                                    Department of Justice, Washington,
 6                                    DC.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioners Daljit Kaur, Satpal Singh, Manveer Singh

12   Bhamra,      Karanveer   Singh   Bhamra,   natives   and   citizens   of

13   India, seek review of a January 7, 2020 decision of the BIA

14   affirming a March 30, 2018 decision of an Immigration Judge

15   (“IJ”) denying asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).              In re Daljit

17   Kaur, et al., Nos. A 206 564 360/361/362/363 (B.I.A. Jan. 7,

18   2020), aff’g Nos. A 206 564 360/361/362/363 (Immig. Ct. N.Y.

19   City Mar. 30, 2018).       We assume the parties’ familiarity with

20   the underlying facts and procedural history.

21          We review both the IJ’s and the BIA’s opinions “for the

22   sake    of   completeness.”       Wangchuck   v.   Dep’t   of   Homeland

23   Security, 448 F.3d 524, 528 (2d Cir. 2006).          We review adverse

24   credibility determinations for substantial evidence, see Hong

                                         2
 1   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and we

 2   treat the agency’s findings of fact as “conclusive unless any

 3   reasonable adjudicator would be compelled to conclude to the

 4   contrary,” 8 U.S.C. § 1252(b)(4)(B).               “The scope of review

 5   under   the   substantial     evidence         standard    is    exceedingly

 6   narrow, and we will uphold the BIA’s decision unless the

 7   petitioner    demonstrates    that       the   record     evidence   was    so

 8   compelling that no reasonable factfinder could fail to find

 9   him eligible for relief.”          Singh v. Garland, 11 F.4th 106,

10   113 (2d Cir. 2021) (internal quotation marks omitted).

11         “Considering the totality of the circumstances, and all

12   relevant factors, a trier of fact may base a credibility

13   determination on the demeanor, candor, or responsiveness of

14   the   applicant   . . .,     the   inherent       plausibility       of    the

15   applicant’s    . . .   account,      the       consistency      between    the

16   applicant’s . . . written and oral statements . . ., the

17   internal consistency of each such statement, the consistency

18   of such statements with other evidence of record . . ., and

19   any inaccuracies or falsehoods in such statements, without

20   regard to whether an inconsistency, inaccuracy, or falsehood

21   goes to the heart of the applicant’s claim, or any other


                                          3
 1   relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii).               “We defer

 2   . . . to an IJ’s credibility determination unless, from the

 3   totality of the circumstances, it is plain that no reasonable

 4   fact-finder could make such an adverse credibility ruling.”

 5   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

 6   accord Hong Fei Gao, 891 F.3d at 76.

 7         We   conclude      that       substantial      evidence      supports     the

 8   adverse credibility determination.                  To begin with, Singh and

 9   Kaur alleged that Singh was beaten and detained and that their

10   family     was    threatened        because    of   their    support      for   the

11   Shiromani        Akali   Dal    Amritsar       Party.        But    the    agency

12   reasonably relied on inconsistencies between statements from

13   Singh, Kaur, and Singh’s father, as well as omissions from

14   Singh’s own statements relating to the severity of the abuse

15   that prompted Singh to flee to Canada in 1987 and 1997, what

16   happened to his family in India while he was away, and whether

17   he was detained and tortured by the police when he returned

18   from Canada in 2003.           See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

19   Xia   Lin,       534   F.3d    at    167   (“[A]n     IJ    may    rely   on    any

20   inconsistency or omission in making an adverse credibility

21   determination as long as the ‘totality of the circumstances’


                                                4
1    establishes that an asylum applicant is not credible.”).                   The

2    agency was not required to accept Singh and Kaur’s explanation

3    that Kaur did not tell Singh about threats while he was away,

4    since Kaur told Singh about less serious harm.                      Siewe v.

5    Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where there are

6    two permissible views of the evidence,” we defer to the

7    factfinder’s       choice   “so   long    as    the   deductions    are    not

8    illogical     or      implausible.”       (internal      quotation     marks

9    omitted)).

10       The      agency    also   reasonably        relied    on    a   lack    of

11   corroboration.        See 8 U.S.C. § 1158(b)(1)(B)(ii) (“Where the

12   trier of fact determines that the applicant should provide

13   evidence that corroborates otherwise credible testimony, such

14   evidence must be provided unless the applicant does not have

15   the evidence and cannot reasonably obtain the evidence.”);

16   Zou v. Garland, No. 19-2003, 2021 WL 4097775, at *1 (2d Cir.

17   Sept.   9,    2021)     (“Even    absent       an     adverse   credibility

18   determination, a lack of corroboration may be an independent

19   basis for the denial of relief if the agency identifies

20   reasonably     available      evidence         that    should   have       been

21   presented.”).       The agency reasonably gave little weight to


                                           5
1    supporting affidavits because Singh’s father’s affidavit was

2    inconsistent with Singh’s own statements, and affidavits from

3    two Mann party officials include some identical language. 1

4    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We

5    defer to the agency’s determination of the weight afforded to

6    an alien’s documentary evidence.”); Mei Chai Ye v. U.S. Dep’t

7    of Justice, 489 F.3d 517, 524 (2d Cir. 2007) (“[S]triking

8    similarities between affidavits are an indication that the

9    statements are ‘canned.’”).

10          The inconsistencies and lack of reliable corroboration

11   provide substantial evidence for the adverse credibility

12   determination.       See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

13   Lin,    534   F.3d    at    166–67.         The   adverse    credibility

14   determination    is    dispositive     of    asylum,   withholding       of

15   removal, and CAT relief because all three claims are based on

16   the    same   discredited    factual   predicate.           See   Paul   v.

17   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

18

19



     1 Petitioners do not acknowledge or explain why one of the
     affidavits pertains to an unrelated individual, S. Dilbag Singh.
     Certified Admin. Record at 260.
                                       6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7